DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed August 23, 2021. In virtue of this communication, claims 1-20 are currently patentable. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Drinkwater (US 20170192495 A1) discloses a tracking constellation assembly for use in a virtual reality system. The tracking constellation assembly includes a translucent panel having an outward facing surface, and an inward facing surface and a mounting surface each opposite the outward facing surface. The translucent panel is substantially opaque to visible light and translucent to infrared light. The assembly includes a flexible circuit board including first and second opposed surfaces. A spacer interconnects the first surface of the flexible circuit board and the mounting surface of the translucent panel. Infrared light emitting diodes are connected to the flexible circuit board and positioned to direct light through the translucent panel. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a near-eye display device, comprising: an image sensor; a communications subsystem; a logic subsystem; and a storage subsystem storing instructions executable by the logic subsystem to receive image data from the image sensor, the image sensor configured to image a peripheral device; identify in the image data a constellation of light sources formed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624